NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                Argued October 6, 2016 
                                Decided January 11, 2017 
                                              
                                         Before 
 
                       DIANE P. WOOD, Chief Judge 
                        
                       FRANK H. EASTERBROOK, Circuit Judge
                        
                       DANIEL A. MANION, Circuit Judge 
 
No. 16‐1183 
 
BRENDA LEE KLEVEN,                          Appeal from the United States District 
      Plaintiff‐Appellant,                  Court for the Western District of Wisconsin.
                                             
      v.                                    No. 15‐cv‐00124 
                                             
CAROLYN W. COLVIN,                          Barbara B. Crabb, 
Acting Commissioner of Social Security,     Judge. 
      Defendant‐Appellee. 
 
                                     O R D E R 

       Four years after she obtained disability insurance benefits as a result of injuries 
suffered in a multi‐car accident, Brenda Lee Kleven was determined by an 
administrative law judge to have experienced “medical improvement” sufficient to 
return to work. See 20 C.F.R. 404.1594(b)(1). Kleven appeals the district court’s judgment 
upholding the Commissioner’s termination of her benefits, arguing that the ALJ 
wrongly discounted evidence from her treating physician and failed to sufficiently 
consider her complaints of pain. We have reviewed the record and find the ALJ’s 
decision is supported by substantial evidence. We affirm. 

       
No. 16‐1183                                                                          Page 2 
 
       In early 2006 Kleven was driving slowly behind a tractor in dense fog when a 
truck traveling 55 to 60 miles per hour rear‐ended her. The impact pushed her vehicle 
into oncoming traffic, where it was struck at least twice more. The collision left Kleven 
with six cracked ribs and “at least” two compression fractures in her thoracic spine. 

       One year after her accident, Kleven underwent spinal surgery. Two surgeons 
removed one of her vertebrae and replaced it with a piece of one of her ribs, then used 
plates and screws to fuse three of her vertebrae. Her surgeons noted that recovery 
would take at least a year. Kleven then applied for disability benefits, and in late 2007 
the Commissioner found her disabled as of the accident date.   

        After her surgery, Kleven continued to seek treatment for chronic pain. In 2009 a 
neurosurgeon reviewing her MRI opined that it “actually looks pretty good” and 
concluded that the risks of undergoing a second surgery outweighed the potential 
benefit, as there was no way to guarantee that the surgery would even help. Meanwhile 
Kleven’s treating physician, Dr. DeHart, continued to prescribe strong narcotics to treat 
her complaints of chronic pain. In mid‐2010 Dr. Dehart completed a range‐of‐motion 
test to investigate Kleven’s hip pain; he found her to have a normal range of motion but 
tenderness across her left hip and back. Dr. DeHart’s monthly treatment notes over the 
following three years reflect Kleven’s consistent allegations of hip and back pain along 
with increasing doses of narcotics to manage it. 

       Meanwhile, the Commissioner had begun a periodic review to determine 
whether Kleven remained disabled. In late 2011, Dr. Eric Boehmer examined Kleven for 
the Agency and concluded that her complaints of pain likely were exaggerated. The 
doctor wrote that, according to the patient, “‘Everything’ aggrevates [sic] her pain,” and 
that she reported being able to sit or stand for only 10 to 15 minutes at a time—although 
she had driven 75 minutes to the appointment, without any apparent discomfort. Dr. 
Boehmer noted that he had watched Kleven leave the building and bounce into her 
vehicle’s driver seat with no perceptible difficulty. He also reviewed her X‐rays and 
MRIs and recorded mild degenerative changes, but no other abnormalities. Dr. 
Boehmer wrote that Kleven should be able to sit for at least 45 minutes, the duration of 
the exam, without needing a break. Finally, he described her complaints of radiating 
lumbar pain as “bizarre” and something he had not encountered before. 

       A non‐examining agency consultant, Dr. Pat Chan, then examined Kleven’s 
records and concluded that she had experienced sufficient medical improvement to 
perform light work. Dr. Chan relied heavily on Dr. Boehmer’s report, and found it “not 
surprising” that he doubted Kleven’s veracity. Dr. Chan opined that Kleven could 
No. 16‐1183                                                                      Page 3 
 
perform light work, meaning that she could lift up to 20 pounds and stand, walk, or sit 
for about six hours in an eight‐hour work day. 

       In early 2012, Dr. DeHart completed a Medical Assessment Form on which he 
concluded that, based on his experience treating Kleven during the six years since her 
accident, her primary problems—chronic back pain, right rib pain, and intermittent leg 
weakness—were unlikely to improve. He wrote that she suffers from constant pain in 
her back, which would cause her to miss work more than four days per month. 
Dr. DeHart concluded that Kleven could walk no more than half a block without 
resting, sit or stand for no more than five to ten minutes consecutively and for no more 
than two hours per day, and needed to walk with a cane. 

       In early 2013, a second non‐examining agency consultant, Dr. Mina Khorshidi, 
determined that Kleven’s medical records showed her capable of returning to work. 
Dr. Khorshidi concluded that Kleven could sit for about six hours per day and stand or 
walk at least two hours in an eight‐hour workday. Dr. Khorshidi found Kleven’s 
allegations of pain only partly credible, “given . . . that her complaints of pain severity 
are not supported by the objective evidence,” and concluded that Kleven’s condition 
had improved sufficiently for her to perform sedentary work. 

       At a hearing before an ALJ in late 2013, Kleven testified that she could not sit or 
stand for longer than 15 or 20 minutes, that she had to lie down several times per day, 
and that, on a bad day, she left the bed only to use the bathroom. She acknowledged 
that she had been working part‐time as a teacher’s aide over the previous two years, but 
claimed that, after one shift, it took her at least a full day to recover. She also told the 
ALJ that she took monthly camping trips with her husband to get out of the house, but 
spent most of the day lying in the camper due to pain. The ALJ then asked a vocational 
expert whether jobs exist in significant numbers that could be performed by a 
hypothetical individual with Kleven’s characteristics who was limited to sedentary 
work. The VE replied that such an individual could work as a production worker, 
information clerk, or office clerk, but that those jobs would not permit a worker to be 
off‐task more than ten percent of the work day or absent more frequently than once per 
month.   

       The ALJ issued a written decision finding that Kleven’s disability had ended in 
September 2011 (the same month as Dr. Boehmer’s examination). The ALJ concluded 
that, based on treatment records and medical evidence leading up to that date, Kleven 
had experienced medical improvement, meaning “any decrease in medical severity of 
the impairment(s),” see 20 C.F.R. 404.1594(b)(1), sufficient to allow her to perform 
No. 16‐1183                                                                            Page 4 
 
sedentary work. Specifically, the ALJ found Kleven able to stand and walk “4 hours 
collectively, and sit about 6 hours collectively, in an 8‐hour workday.” As evidence of 
Kleven’s improvement, the ALJ relied on the surgeon’s 2009 description of her spine 
MRI as “pretty good,” the mild to moderate deformities and changes noted in her 2011 
X‐rays, and, in particular, Dr. Boehmer’s evaluation recounting that Kleven had lifted 
her purse from the floor and climbed into her vehicle without difficulty. He then 
concluded that Kleven’s pain allegations were not credible to the extent they were 
inconsistent with his assessment of her abilities because, the ALJ wrote, her complaints 
were unsupported by objective medical testing and inconsistent with her admissions to 
working as a teacher’s aide and camping with her family. He declined to give 
controlling weight to the opinions of her treating physician, Dr. DeHart, because the 
ALJ found “little objective support” in the form of specific test results to justify the 
degree of limitations the doctor stated. And Dr. DeHart’s opinions were inconsistent 
with other evidence in the record, particularly Dr. Boehmer’s assessment. Conversely, 
the ALJ accorded “great weight” to the opinion of Dr. Khorshidi, the agency consultant, 
because he found her assessment to be more consistent with the objective medical 
evidence. The ALJ concluded that Kleven’s medical conditions had improved 
sufficiently for her to perform several unskilled, sedentary jobs identified by the VE.   

      After the appeals council denied review, Kleven brought this suit challenging the 
Commissioner’s denial of her benefits. The district court upheld the denial, however, 
and Kleven appeals. 

        After carefully reviewing the record, we adopt the district court’s thorough 
analysis and agree that the ALJ’s decision rests on substantial evidence. As the district 
court explained, the ALJ properly supported his decision to not give controlling weight 
to the opinions of Kleven’s primary physician, Dr. DeHart, because they directly 
contrasted with the opinions of the consulting examiner and the agency consultants, 
and because the limitations he described were unsupported by his own treatment notes 
and objective medical findings. The ALJ did not discount Dr. DeHart’s opinions 
altogether; rather, he weighed them in conjunction with the other, contradictory 
evidence that supported Kleven’s ability to perform sedentary work. We also agree 
with the district court that the ALJ’s credibility findings were well‐supported by the 
facts. The ALJ gave some credence to Kleven’s testimony—he accepted her statements 
that she could no longer perform her past work and, accordingly, limited her to 
sedentary work. But the ALJ adequately explained his reasons for not crediting her 
complaints of disabling pain: all three of the Agency consultant physicians found her 
allegations inconsistent with the medical evidence; Kleven testified that she had worked 
No. 16‐1183                                                                       Page 5 
 
as a teacher’s aide for the previous two years; and reported activities—such as camping 
with her family—that the ALJ considered inconsistent with the degree of limitations she 
reported. Viewing the record as a whole, we conclude that substantial evidence 
supports the ALJ’s decision that Kleven has experienced medical improvement 
sufficient to return to work. 

                                                                            AFFIRMED.